DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2021 and November 4, 2021 have been considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the main reason for indication of allowance is because in the prior art of record Takenaka (US 2019/0038250 A1) discloses a radiation imaging apparatus (15 in fig. 2) comprising: a plurality of pixels (PX) arranged to form a plurality of pixel rows and a plurality of pixel columns (See fig. 2), the plurality of pixels including a plurality of first pixels and a plurality of second pixels whose sensitivity to radiation is lower than the plurality of first pixels (¶ 0054); a plurality of signal lines arranged to correspond to the plurality of pixel columns (LC1-LC3); a readout circuit (URO) configured to read out a signal from the plurality of pixels via the plurality of signal lines (¶ 0026, 0035-0036, 0044); and a processing unit (16) configured to decide a correction value (¶ 0059, 0077). Matsumoto (US 2019/00943944 A1) teaches a radiation imaging apparatus (Fig. 2A) comprising: a plurality of pixels (P) arranged to form a plurality of pixel rows and a plurality of pixel columns (See fig. 2A); a readout circuit configured to read out a signal from the plurality of pixels via the plurality of signal lines (404), wherein an image of a first sensitivity is used to correct the value of pixels from an image at a second sensitivity (¶ 0119 and 0123).  However, the prior art of record, either alone or in combination fails to teach or reasonably suggest, including all the limitations of claim 1, that an internal structure of the readout circuit has a period, and that the plurality of second pixels are arranged such that there are two or more types of remainders of column numbers of pixel columns that include the plurality of second pixels divided by the period as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
April 8, 2022